Title: From George Washington to Moses McFarland, 20 June 1781
From: Washington, George
To: McFarland, Moses


                        
                            Sir
                            Head Quarters New Windsor June 20th 1781
                        
                        You will as soon as possible; after the receipt of this Letter march the Detachment of the Corps of Invalids
                            now at Boston, to the Garrison of West Point, where the whole Corps is to be assembled by the Resolution of Congress of
                            the 13th Inst.
                        You will consult Major General Heath & receive his Orders respecting the Movement; he will also give
                            you such assistance in procuring the Articles of Cloathing & Transportation as he shall judge necessary.
                        I have only to add but that you will please to move this body of Veterans, by easy marches, in such a Manner
                            as to bring the greatest number possible of them to the Garrison of West Point-- You will advise me of the time when you
                            march from Boston, and, when you may be expected at the Army, and also the Number of Men, which may actually be depended
                            upon to reinforce the Garrison. I am Sir Your Hble Servant.

                    